DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.  Claims 1-13 and 16-22 remain pending with claims 18-22 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first inner surface" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar US 2016/0111835 (hereinafter Nayar) in view of Fechner DE 10056177 (hereinafter Fechner).

    PNG
    media_image1.png
    778
    790
    media_image1.png
    Greyscale

Re. Cl. 1, Nayar discloses: A mounting system (Fig. 2) to mount a photovoltaic module to a surface of a building (see Fig. 2), comprising: a clamp (108, Fig. 11), comprising: an upper wall with an aperture (see Fig. 1, upper wall where 112 passes through), a first surface (see Fig. 11, top surface of 108), and a second surface opposite to the first surface (see Fig. 11, bottom surface of 108), wherein a medial section of the first surface includes the aperture and defines a first reference plane (see annotated figure 11), and wherein no portion of the clamp intersects the first reference plane (see annotated figure 11; as can be seen in Fig. 2 and 11-13, the clamp includes a flat upper surface where the aperture is that receives 112 which has the head of the bolt 112 tightened down against it, therefore disclosing that no portion of claim 108 intersecting the first reference plane); a first sidewall extending from the upper wall proximate to the second surface; and a second sidewall extending from the upper wall proximate to the second surface (see annotated figure 11), the first and second sidewalls defining a stanchion receptacle (see annotated figure 11, between the annotated first and second sidewalls); a mounting plate (10, Fig. 11) with an upper surface and a lower surface (see Fig. 11); a mounting device (110, Fig. 11) comprising a body (see Fig. 11) with: a top surface to support the lower surface of the mounting plate (see Fig. 7-8, the top surface of 110 contacts and supports the lower surface of 10); and a bottom surface (see annotated figure 11); and a clamping fastener (112, Fig. 11) comprising a first threaded shaft (see shaft of 112, Fig. 11); wherein the aperture of the clamp is configured to receive the first threaded shaft of the clamping fastener (see Fig. 11).
Re. Cl. 3, Nayar discloses: the second surface of the upper wall defines a second reference plane (see annotated figure 11); the upper wall extends from a first edge to a second edge (see left and right edges, as shown in Fig. 11), the first and second edges being closer to the second reference plane than to the first reference plane (see Fig. 11, due to their tapering downward shape); the first sidewall extends from the upper wall and is offset from the first edge by a first edge distance to form a first clamping section; and the second sidewall extends from the upper wall and is offset from the second edge by a second edge distance to form a second clamping section (see Fig. 11, the sidewalls are spaced inward from the first and second edges to create clamping sections which clamp down on 12’s as shown in Fig. 1).
Re. Cl. 4, Nayar discloses: the mounting plate comprises a hole extending through the upper and lower surfaces (see 24, Fig. 5-6); and the mounting device comprises a second threaded hole extending through the top surface and into the body (see Fig. 8, shown as aligned under 24).
Re. Cl. 8, Nayar discloses: the upper wall further comprises: a first edge; and a second edge, wherein the first surface of the upper wall comprises: the medial section; 4Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 a first edge section that extends from the medial section and away from the first reference plane to the first edge; and a second edge section that extends from the medial section away from the first reference plane to the second edge (see Fig. 11, the top surface of the clamp 108 tapers downwardly on both the first and second edge).
Re. Cl. 9, Nayar discloses: when the clamp is secured to the stanchion by the clamping fastener (see Fig. 11): a first free end of the first sidewall of the clamp is positioned between the upper wall of the clamp and the mounting plate (see Fig. 11);.
Re. Cls. 1, 4, 7 and 9, Nayar does not disclose a stanchion extending from and oriented approximately perpendicular to the upper surface of the mounting plate, the stanchion including: a first end spaced from the upper surface of the mounting plate; and a first threaded hole extending through the first end into the stanchion; and the first threaded hole of the stanchion is configured to receive the first threaded shaft of the clamping fastener (Cl. 1), the stanchion comprises a second end with a second threaded shaft configured to extend through the hole of the mounting plate, the second threaded hole configured to receive the second threaded shaft of the stanchion to secure the mounting plate to the mounting device between the second end of the stanchion and the top surface of the mounting device (Cl. 4), the stanchion further comprises a body portion including: the first end, wherein the first end is positionable within the stanchion receptacle of the clamp; a first flat surface oriented approximately perpendicular to the first end; and a second flat surface positioned opposite to the first flat surface, wherein the first threaded hole of the stanchion extends into at least a portion of the body portion between the first and second flat surfaces (Cl. 7), or a distance between the second surface of the clamp and the upper surface of the mounting plate decreases as the clamping fastener is rotated to advance the first threaded shaft of the clamping fastener into the first threaded hole of the stanchion (Cl. 9).  Fechner discloses an alternate mounting system (Fig. 5) which includes a clamp (28, Fig. 5) with an upper wall (see Fig. 5, top surface of 28) with an aperture (see Fig. 5, where 19 projects through), a mounting plate (18, Fig. 5) and a mounting device (16, Fig. 5).  Re. Cl. 1, Fechner discloses a stanchion (12, Fig. 5) extending from and oriented approximately perpendicular to the upper surface of the mounting plate (see Fig. 4-5), the stanchion including: a first end (14b, Fig. 5) spaced from the upper surface of the mounting plate (see Fig. 4-5); and a first threaded hole (see Fig. 5, hole in 14b which receives 19) extending through the first end into the stanchion (see Fig. 4-5); a clamping fastener (19, Fig. 5, Paragraph 00050 of the translation) comprising a first threaded shaft (inherently included in a screw or bolt, Paragraph 0050) wherein the aperture of the clamp and the first threaded hole of the stanchion is configured to receive the first threaded shaft of the clamping fastener (see Fig. 4-5).  Re. Cl. 4, Fechner discloses the mounting plate comprises a hole extending through the upper and lower surfaces (see Fig. 4-5, where 15a penetrates); the stanchion comprises a second end (see lower end of 12 where 15a attaches, Fig. 5) with a second threaded shaft (15a, Fig. 5) configured to extend through the hole of the mounting plate (see Fig. 4-5); and the mounting device comprises a second threaded hole extending through the top surface and into the body (see Fig. 4-5), the second threaded hole configured to receive the second threaded shaft of the stanchion to secure the mounting plate to the mounting device between the second end of the stanchion and the top surface of the mounting device (see Fig. 4-5).  Re. Cl. 7, Fechner discloses the stanchion further comprises a body portion (12, Fig. 5) including: the first end (see 14b, Fig. 5) wherein the first end is positionable within the stanchion receptacle of the clamp (see Fig. 5, the first end is positionable between sidewalls as shown in Nayar); a first flat surface (flat side surface of 12 as shown in Fig. 5) oriented approximately perpendicular to the first end (see Fig. 5); and a second flat surface (see Fig. 5, opposed flat side surface of 12) positioned opposite to the first flat surface (see Fig. 4-5), wherein the first threaded hole of the stanchion extends into at least a portion of the body portion between the first and second flat surfaces (see Fig. 4-5). Re. Cl. 9, Fechner discloses when the clamp is secured to the stanchion by the clamping fastener (see Fig. 4-5); and a distance between the second surface of the clamp and the upper surface of the mounting plate decreases as the clamping fastener is rotated to advance the first threaded shaft of the clamping fastener into the first threaded hole of the stanchion (see Fig. 4-5, by threading 19 down into 12, the distance between the bottom of 28 and the upper surface of 18 would decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping fastener arrangement of Nayar with the stanchion and clamping fastener arrangement of Fechner since Fechner states that such a configuration enables a simple and quick assembly and also ensures high strength despite the simple construction (Paragraph 0046, Lines 3-5).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Fechner as applied to claims 1, 3-4 and 7-9 above, and further in view of Rizzo US 2012/0102853 (hereinafter Rizzo). 
Re. Cl. 2, Nayar discloses the first sidewall has a first inner surface; the second sidewall has a second inner surface (see annotated figure 11, inner surfaces of the sidewalls); but does not disclose 2Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469a portion of the first inner surface is spaced from a portion of the second inner surface by a distance approximately equal to a width of the stanchion such that at least a portion of one of the first and second inner surfaces contacts at least a portion of the stanchion when the stanchion is positioned within the stanchion receptacle (Cl. 2).  Rizzo discloses a mounting system (Fig. 7) which includes a clamp (Fig. 9) that is fixed to a standoff (326, Fig. 7-8) via a fastener (332, Fig. 7) including a first sidewall (242, Fig. 6) extending from an upper wall (328, Fig. 9) proximate to the second surface (undersurface of 328 Fig. 9); and a second sidewall (244, Fig. 9) extending from the upper wall proximate to the second surface (see Fig. 9), the first and second sidewalls defining a stanchion receptacle (see Fig. 7, where 326 fits between); the first sidewall has a first inner surface; the second sidewall has a second inner surface (see Fig. 7 and 9); and a portion of the first inner surface is spaced from a portion of the second inner surface by a distance approximately equal to a width of the stanchion such that at least a portion of one of 2Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 the first and second inner surfaces contacts at least a portion of the stanchion when the stanchion is positioned within the stanchion receptacle (see Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nayar first and second sidewalls to be shaped as disclosed by Rizzo since Rizzo states that such a modification prevents the clamp plate from being tilted so that the clamp surface is parallel to the mounting surfaces (Paragraph 0084, Lines 8-11).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Fechner as applied to claims 1, 3-4 and 7-9 above, and further in view of Plaisted US 2006/0118163 (hereinafter Plaisted).

    PNG
    media_image2.png
    809
    731
    media_image2.png
    Greyscale

Re. Cls. 6 and 10, Nayar discloses the first sidewall comprises: a first upper end that intersects the upper wall; a first free end spaced from the upper wall; and a first intermediate section between the first upper end and the first free end; and the second sidewall comprises: a second upper end that intersects the upper wall, the second upper end separated from the first upper end by a first interior distance; a second free end spaced from the upper wall, the second free end separated from the first free end by a third interior distance; and a second intermediate section between the second upper end and the second free end, the second intermediate section separated from the first intermediate section by a second interior distance (see Fig. 11, the sidewalls have portions which connect to 108, then middle sections and then free ends, as can be seen, the distance between the sidewalls remains constant through the length of the sidewall since they extend straight down from 108);  the first sidewall extends a first sidewall length to a first free end and comprises a first outer surface; the second sidewall extends a second sidewall length to a second free end and comprises a second outer surface (see Fig. 11, the sidewalls have lengths and outer surfaces); the first outer surface is separated from the second outer surface by a first outer distance proximate the upper wall; and the first outer surface is separated from the second outer surface by a second outer distance proximate to the first and second free ends (see Fig. 11, the sidewalls’ outer surfaces are separated by a constant distance throughout their length since the sidewalls extend straight downward from 108) but does not disclose wherein the first interior distance is greater than the second interior distance, and wherein the second interior distance is greater than the third interior distance (Cl. 6) or the first outer distance being greater than the second outer distance (Cl. 10). Plaisted discloses a mounting system (Fig. 3a, 5a) which includes a clamp (Fig. 6a) that is fit over a stanchion (225, Fig. 5a). Re. Cl. 6, Plaisted discloses the first sidewall comprises: a first upper end that intersects the upper wall (see annotated figure 6a); a first distal end spaced from the upper wall (see annotated figure 6a); and a first intermediate section between the first upper end and the first free end (see annotated figure 6a); and the second sidewall comprises: a second upper end that intersects the upper wall, the second upper end separated from the first upper end by a first interior distance (see Fig. 6a, distance between upper ends); a second free end spaced from the upper wall, the second free end separated from the first free end by a third interior distance (see Fig. 6a, distance between free ends); and a second intermediate section between the second upper end and the second free end, the second intermediate section separated from the first intermediate section by a second interior distance (see Fig. 6a, distance between intermediate section), wherein the first interior distance is greater than the second interior distance, and wherein the second interior distance is greater than the third interior distance (see annotated figure 6a).  Re. Cl. 10, Plaisted discloses the first sidewall extends a first sidewall length to a first free end and comprises a first outer surface (see annotated figure 6a); the second sidewall extends a second sidewall length to a second free end and comprises a second outer surface (see annotated figure 6a); the first outer surface is separated from the second outer surface by a first outer distance proximate the upper wall (see annotated figure 6a, distance between upper ends); and the first outer surface is separated from the second outer surface by a second outer distance proximate to the first and second free ends (see annotated figure 6a, distance between the distal ends), the first outer distance being greater than the second outer distance (see annotated figure 6a; due to the tapered structure of the sidewalls, the first distance is greater than the second distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the first and second sidewalls of Nayar to have the tapering shape of Plaisted to provide a limit to how far the device can be tightened downward.  As shown in Fig. 5a of Plaisted, the intermediate section would provide a substantial stop point when compressing the upper rail (228) within the lower rail (226) due to its increased thickness relative to the distal ends.  One of ordinary skill in the art would find this configuration desirable since it would prevent the clamp (108) in Nayar from being tightened down too much onto rails (104) potentially causing damage to the rails or other parts of the system.  
Claims 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Fechner in view of Plaisted.
Re. Cl. 11, Nayar discloses: A mounting system (Fig. 2), comprising: a mounting plate (10, Fig. 11) comprising an upper surface (see Fig. 11); a clamp (108, Fig. 11) comprising: 5Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 an upper wall with an aperture therein (see Fig. 11, where 112 penetrates) and a first surface that defines a first reference plane (see annotated figure 11), wherein no portion of the clamp intersects the first reference plane (see annotated figure 11; as can be seen in Fig. 2 and 11-13, the clamp includes a flat upper surface where the aperture is that receives 112 which has the head of the bolt 112 tightened down against it, therefore disclosing that no portion of claim 108 intersecting the first reference plane); a first sidewall extending from the upper wall to a first free end, the first sidewall comprising a first exterior surface and a first intermediate section between the upper wall and the first free end; and a second sidewall extending from the upper wall to a second free end, the second sidewall comprising a second exterior surface and a second intermediate section between the upper wall and the second free end, wherein the second exterior surface is spaced from the first exterior surface by a first outer distance proximate to the upper wall, wherein the second exterior surface is spaced from the first exterior surface by a second outer distance at the first and second intermediate sections, and wherein the second exterior surface is spaced from the first exterior surface by a third outer distance proximate to the first and second free ends (see annotated figure 11, the sidewalls are spaced apart from one another consistently along the lengths, therefore having first, second and third distances equal to one another); a stanchion receptacle defined between the first and second sidewalls of the clamp (see Fig. 11, between the annotated sidewalls); and a clamping fastener (112, Fig. 11) configured to extend through the aperture of the clamp (see Fig. 11). 
Re. Cl. 13, Nayar discloses: the upper wall of the clamp further comprises: a second surface that defines a second reference plane (see annotated figure 11), wherein the first and second sidewalls intersect the second reference plane (see annotated figure 11); a first end; a second end opposite the first end (see annotated figure 11, front and back ends of 108); a first edge extending from the first end to the second end; and a second edge extending from the first end to the second end (see annotated figure 11, left and right edges of 108), the first and second edges being closer to the second reference plane than the first reference plane (see annotated figure 11, due to the tapering surfaces shown).
Re. Cl. 17, Nayar discloses: the second sidewall of the clamp comprises a second inner surface ; a first interior distance separates the first inner surface from the second inner surface proximate to the upper wall; a second interior distance separates the first inner surface from the second inner surface at the first and second intermediate sections, and a third interior distance separates the first inner surface from the second inner surface proximate to the first and second free ends, (see annotated figure 11, the distance between the interior surfaces of the sidewalls remains constant since the sidewalls extend straight down from clamp 108) and wherein the third interior distance is greater than a width of the stanchion (see Fig. 11, distance between sidewalls is greater than the width of 112).
Re. Cl. 18, Nayar discloses: the first sidewall is offset from the first edge by a first edge distance to form a first clamping section (see Fig. 11, to clamp down onto 12 as shown in Fig. 1).
Re. Cls. 11 and 16-17, Nayar does not disclose a stanchion comprising a body portion extending away from the upper surface, the body portion comprising: a first end spaced from the upper surface by a first stanchion length; and a first threaded aperture extending through the first end into the body portion, the second outer distance being less than the first outer distance, the third outer distance being less than the second outer distance, the clamping fastener threadably engaging the first threaded aperture of the stanchion to secure the clamp to the stanchion (Cl. 11), the first threaded aperture of the stanchion extends into at least a portion of the body portion between first and second flat surfaces (Cl. 16), the second interior distance being less than the first interior distance; and the third interior distance is less than the second interior distance (Cl. 17). Fechner discloses an alternate mounting system (Fig. 5) which includes a clamp (28, Fig. 5) with an upper wall (see Fig. 5, top surface of 28) with an aperture (see Fig. 5, where 19 projects through), a mounting plate (18, Fig. 5) and a mounting device (16, Fig. 5).  Re. Cl. 16, Fechner discloses the first threaded aperture of the stanchion extends into at least a portion of the body portion between first and second flat surfaces (see Fig. 4-5, opening in 14b extends between flat top 14 and flat bottom of 12 where 15 projects or flat side surfaces as shown). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping fastener arrangement of Nayar with the stanchion and clamping fastener arrangement of Fechner since Fechner states that such a configuration enables a simple and quick assembly and also ensures high strength despite the simple construction (Paragraph 0046, Lines 3-5).
Re. Cls. 11 and 17, the combination of Nayar in view of Fechner does not disclose the second outer distance being less than the first outer distance, the third outer distance being less than the second outer distance (Cl. 11), or the second interior distance being less than the first interior distance; and the third interior distance is less than the second interior distance (Cl. 17). Plaisted discloses a mounting system (Fig. 3a, 5a) which includes a clamp (Fig. 6a) that is fit over a stanchion (225, Fig. 5a). Re. Cl. 11, Plaisted discloses the first sidewall comprises: a first upper end that intersects the upper wall (see annotated figure 6a); a first distal end spaced from the upper wall (see annotated figure 6a); and a first intermediate section between the first upper end and the first distal end (see annotated figure 6a); and the second sidewall comprises: a second upper end that intersects the upper wall, the second upper end separated from the first upper end by a first outer distance (see Fig. 6a, distance between upper ends); a second distal end spaced from the upper wall, the second distal end separated from the first free end by a third exterior distance (see Fig. 6a, distance between free ends); and a second intermediate section between the second upper end and the second free end, the second intermediate section separated from the first intermediate section by a second outer distance (see Fig. 6a, distance between intermediate section), wherein the second outer distance is less than the first outer distance, and wherein the third outer distance is less than the second outer distance (see annotated figure 6a).  Re. Cl. 17, Plaisted discloses the second interior distance being less than the first interior distance and the third interior distance is less than the second interior distance (see annotated figure 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the first and second sidewalls of Nayar to have the tapering shape of Plaisted to provide a limit to how far the device can be tightened downward.  As shown in Fig. 5a of Plaisted, the intermediate section would provide a substantial stop point when compressing the upper rail (228) within the lower rail (226) due to its increased thickness relative to the distal ends.  One of ordinary skill in the art would find this configuration desirable since it would prevent the clamp (108) in Nayar from being tightened down too much onto rails (104) potentially causing damage to the rails or other parts of the system.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar in view of Fechner in view of Plaisted as applied to claims 11, 13 and 16-18 above, and further in view of Stanley US 2016/0176105 (hereinafter Stanley).
Re. Cl. 12, Nayar in view of Fechner disclose the mounting plate further comprises a hole (see 24, Fig. 15 in Nayar) and the stanchion further comprises a threaded shaft a threaded shaft (15a, Fig. 5 in Fechner) extending from the body portion that is configured to extend through the hole of the mounting plate (see Fig. 4-5 in Fechner) and threadably engage a threaded aperture of a mounting device (see Fig. 4 in Fechner) but does not disclose an outer annulus; an inner annular projection surrounding the hole and that extends above the outer annulus to a first height, 6Attorney Docket No. 2711PAT-4-CONU.S. Application No. 17/156,469 an outer annular projection surrounding the inner annular projection and that extends above the outer annulus to a second height that is less than the first height; and a plurality of ribs that extend radially from the hole, wherein the plurality of ribs extend between the inner annular projection and the outer annular projection. Stanley discloses a mounting plate (Fig. 21) which includes an outer annulus (2105, Fig. 22); an inner annular projection (2107, Fig. 21-22) surrounding the hole that extends above the outer annulus to a first height (see Fig. 21-22); an outer annular projection (2117, Fig. 21) surrounding the inner annular projection (see Fig. 21-22) and that extends above the outer annulus to a second height that is less than the first height (see Fig. 22), a plurality of ribs (2109, Fig. 21) that extend radially from the hole (see Fig. 21, radially from hole in 2107 where fastener 2301 sits, Fig. 23); wherein the plurality of ribs extend between the inner annular projection and the outer annular projection (see Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting plate of Nayar to include the ribs and annular projections as disclosed by Stanley since Stanley states that such a modification overcomes the problem of having raised surfaces of the mounting plate causing the object to tilt (Paragraph 0114, Lines 3-8).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a third threaded hole extending through the first side surface to the slot, the third threaded hole configured to receive a seam fastener to engage the standing seam in the slot” is not anticipated or made obvious by the prior art of record in the Examiner’s position.  Haddock US 8627617 discloses that it is known to have a third threaded hole which functions to secure the mounting device to a standing seam but it is the Examiner’s position that the Haddock reference is not properly combinable with the Nayar reference since it would render the Nayar reference inoperable to connect to the rails (102, Fig. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemmer US 9175878 discloses another mounting system which is presented to the Applicant for their consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632